Citation Nr: 0700603	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-30 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to an increased rating for status post 
partial meniscectomy of the right knee with a chondral defect 
of the lateral femoral condyle, now rated 20 percent 
disabling.

7.  Entitlement to a rating higher than 10 percent for 
traumatic arthritis of the right knee based on limitation of 
motion.

8.  Entitlement to an increased rating for a left knee 
disability manifested by arthritis and patellar tendonitis, 
now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active military duty from July 1975 to 
July 1978 and from April 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several RO decisions.  In May 2000, 
the RO increased to 20 percent the rating for status post 
partial meniscectomy of the right knee with degenerative 
changes and a chondral defect of the lateral femoral condyle, 
effective from January 2000.  Also, in September 2000, the RO 
recharacterized the veteran's service-connected right knee 
disability as status post partial meniscectomy of the right 
knee with a chondral defect of the lateral femoral condyle 
and awarded a separate 10 percent rating for traumatic 
arthritis of the right knee, effective from January 2000.  In 
addition, in January 2002, the RO denied service connection 
for right hip, left hip, right ankle, left ankle, and back 
disabilities; it recharacterized the service-connected left 
knee disorder as a left knee disability manifested by 
arthritis and patellar tendonitis, for which it awarded a 10 
percent rating effective from July 2000; and it continued the 
20 percent rating for status post partial meniscectomy of the 
right knee with a chondral defect of the lateral femoral 
condyle.

The veteran perfected a timely appeal with respect to the 
denials of service connection for right hip, left hip, right 
ankle, left ankle, and back disabilities and for increased 
ratings for his service-connected right knee and left knee 
disorders.  In November 2002, the veteran testified at a 
hearing held at the RO.  Subsequently, in April 2004, the 
veteran testified at a hearing before the Board that was held 
via videoconferencing from the RO.  In April 2005, the Board 
remanded this case.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran has complaints of right hip pain, but right 
hip pain is not attributable to inservice disease or injury.

2.  The veteran has complaints of left hip pain, but left hip 
pain is not attributable to inservice disease or injury.

3.  The veteran has complaints of right ankle pain, but right 
ankle pain is not attributable to inservice disease or 
injury.

4.  A left ankle disability was not manifested during 
service, arthritis of the left ankle was not manifested 
within one year of separation from either period of active 
service, and current left ankle disability is not 
attributable to service.

5.  Status post partial meniscectomy of the right knee with a 
chondral defect of the lateral femoral condyle does not cause 
severe instability or subluxation.  

6.  Traumatic arthritis of the right knee is manifested by 
painful and limited flexion, but his flexion is not limited 
to 30 degrees or the functional equivalent thereof.

7.  Extension of the right knee is only limited to 5 degrees, 
but it is painful.  

8.  The left knee disability is manifested by arthritis and 
patellar tendonitis is not limited to 30 degrees or the 
functional equivalent thereof; overall the evidence shows 
full and pain-free extension.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A left hip disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

3.  A right ankle disability was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

4.  A left ankle disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

5.  The criteria for an increased rating for status post 
partial meniscectomy of the right knee with a chondral defect 
of the lateral femoral condyle (now rated 20 percent 
disabling) are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 
5259 (2006).

6.  The criteria for a higher rating for traumatic arthritis 
of the right knee based on limitation of flexion (now rated 
10 percent disabling) are not met, but the criteria for a 
separate 10 percent rating for traumatic arthritis of the 
right knee based on painful limitation of extension are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2006).

7.  The criteria for an increased rating for left knee 
disability manifested by arthritis and patellar tendonitis 
based on limitation of flexion (now rated 10 percent 
disabling) are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

A letter dated in May 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The letter told the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claims, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated, a statement of the case (SOC) was issued in 
September 2003, and an additional supplemental statement of 
the case (SSOC) was provided in April 2006.  In addition, 
further duty to assist letters were sent in June 2005, August 
2005, and March 2006.  The above documents discussed specific 
types of evidence, the applicable legal requirements, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that even if there is any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  Indeed, at the 
hearing before the Board, the Board and the veteran's 
attorney attempted to elicit evidence from the veteran 
regarding his claims.  VA effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication here.  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced her in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
The Board also notes that the veteran is represented in this 
matter by an attorney.  Thus, VA satisfied its duty to notify 
the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the on multiple occasions.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.  

There is no objective evidence indicating that there has been 
a material change in the service-connected knee disabilities 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The most recent VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision 

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess, supra.

The preponderance of the evidence is against assigning higher 
ratings at issue; thus, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess, supra.  The Board has assigned a 
separate 10 percent rating based on painful extension of the 
left knee.  When the case is returned to the RO, an effective 
date will be assigned and the veteran will be so notified at 
that time.  

The Board now turns to the merits of these claims.

1.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
arthritis will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran can attest to factual matters of which he had 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  But as a layperson, the veteran 
is not competent to make medical conclusions, and his 
statements regarding causation are therefore not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The medical records from the veteran's first period of active 
service reflect that in July 1976, the veteran reported that 
he had an aching right ankle.  There was no history of a 
prior injury and there was no swelling.  The impression was 
muscle strain.  In February 1977, he reported having back 
pain which the examiner associated with a viral 
syndrome/gastroenteritis.  The July 1978 separation 
examination showed that the veteran's feet, spine, and other 
musculoskeletal systems were normal.  His lower extremities 
were abnormal with regard to a left knee disability, only.  

The veteran was separated from his first period of active 
service in July 1978.

On VA examination in October 1978, the veteran did not report 
any back, hip, or ankle complaints, nor was any back, hip, or 
ankle disability diagnosed.  

In January 1981, the veteran was seen by VA for complaints of 
pain in his upper back with breathing.  There was no sign of 
an upper respiratory infection or of trauma.  No back disease 
was diagnosed.  On a February 1981 medical history report, 
the veteran denied any current medical problems.  Physical 
examination showed normal feet, lower extremities, spine, and 
musculoskeletal systems.  

The veteran re-entered service in April 1981.  

In April 1982, he complained of right ankle pain.  It was 
noted that he had damaged cartilage in his heel due to the 
improper wear of his running shoes.  

In December 1983, a medical evaluation board was conducted 
regarding right knee disability.  A complete physical 
evaluation was performed.  The veteran's feet, lower 
extremities, and body mark categories were recorded as 
abnormal.  The spine and other musculoskeletal category was 
marked as normal.  With regard to the categories marked 
abnormal, they were in reference to various right knee 
disabilities.  The veteran completed a medical history report 
at the same time.  He indicated that he had swollen or 
painful joints, cramps in his legs, genitourinary issue, and 
a tricked or locked knee.  He denied having any broken bones, 
arthritis, bone/joint or other deformity, lameness, recurrent 
back pain, or foot trouble.  

The veteran was separated from the second period of service 
in February 1984.

Post-service VA records show that in July 1984, the veteran 
reported back pain.  The diagnosis was muscle strain.  In 
July 1987, it was noted that the veteran had had back pain of 
three years' duration (i.e., since July 1984).

In February 1985, the veteran reported that a few months ago 
he had sustained a strain injury of his back and that one 
month ago he had been given a low back sacroiliac belt that 
provided some relief.  It was noted that the veteran did not 
claim that the back was injured during active service.  

In April 1985, a letter was received from Dr. W.B.B., 
regarding the veteran's knees.  There was no information 
regarding his back, hips, or ankles.  

In a November 1985 letter, W.M.B. indicated that the veteran 
began having back pain the day before.  He related that he 
had had some back pain in the past, but had never had back 
pain like this before.  The assessment was suspect sacral 
ileitis on the left, rule out pyogenic or acute inflammatory 
process in that joint.  There was the possibility of 
herniated nucleus pulposus at L5-S1.  In another notation, it 
was noted that the veteran reported that he had no recent or 
remote history of back injury.  The diagnosis was acute 
inflammatory process of the left sacroiliac joint.  

VA records reflect that in January 2000, the veteran reported 
right hip pain.  However, he was only noted to have 
osteoarthritis in the right knee and no diagnosis of right 
hip disability was made.  

An April 2000 VA examination pertained only to the right 
knee.  

In August 2000, the veteran wrote that during an inservice 
training exercise, he was attempting to cross a valley at the 
top of a mountain via a rope bridge, but the rope was 
improperly tied, and he slammed into a tree at a high rate of 
speed.  He stated that he injured his knees, ankles, hips, 
and back.  He indicated that he had been treated by a private 
physician, but that the records had been destroyed.  

In November 2000, the veteran was seen by W.M.B. for 
complaints of back and neck pain secondary to a motor vehicle 
accident (MVA) which had occurred in October 2000.  The 
pertinent assessment was cervical, thoracic, and lumbar 
strain, secondary to MVA in October 2000; status post medial 
arthrotomy of the right knee; history of herniated nucleus 
pulposus back in the 1980s.  In February 2001, the veteran 
was again seen for back complaints.  

In February 2001, a letter was received from the veteran's 
wife.  She indicated that she had met the veteran several 
years ago.  She related that he had back pain.  

A March 2001 magnetic resonance imaging (MRI) of the low back 
revealed multi level degenerative disc disease with bulging 
annulae and a small left paracentral disc protrusion at L5-
S1.  

An April 2001 VA examination pertained only to the knees.  

In January 2002, the veteran testified at an RO hearing.  
With regard to his service connection claims, he reiterated 
the incident regarding the rope bridge.  He also related that 
he had injured his back in a car accident.  His wife also 
testified that his symptoms included pain had increased.  

On VA joints examination in May 2003, the veteran presented 
with a cane and bilateral knee braces; he had a slightly 
antalgic gait over the left lower extremity.  He reiterated 
his account of the rope bridge incident.  The examiner noted 
that the veteran had bilateral foot and hip pain.  The 
examiner indicated that it was conceivable that the veteran 
had back pain based on the MRI which showed degenerative disc 
disease.  The examiner stated that it was difficult to say 
whether the one inservice injury where the veteran hit a tree 
caused the back degenerative level spine disease because 
multiple people of the veteran's age had degenerative level 
spine disease.  He stated that he seriously doubted it, 
although he further indicated that there was a real 
possibility.  The examiner did not feel that the veteran's 
hip pain had any relation to his back disability or to 
service, as the veteran's X-rays and range of motion were 
normal.  The right ankle did not have any disease.  The 
veteran had posterior tibial tendonitis of the left ankle, 
but the examiner doubted that this had happened in the 
service.  

At an April 2004 hearing before the Board, the veteran 
testified about the incident with the rope bridge when he hit 
a tree and about subsequent back and hip pain.  He related 
that although he complained of pain, the complaints may not 
have been recorded in his service medical records.  He stated 
that at discharge he had thought that he was before a medical 
board to discuss only his right knee.  He stated that he had 
not realized that he should have disclosed all medical 
problems.  He stated that he had been in an October 2000 car 
accident that had also caused back problems.  

In May 2004, the veteran underwent right knee arthroscopic 
surgery.  Testing thereafter showed that his hip had good 
range of motion.  

October 2005 records noted that the veteran had arthritis of 
the knees and left ankle.  It was noted that he used knee and 
ankle braces.  

In October 2005, the veteran was afforded a VA examination.  
It only pertained to the knees.  

March 2006 records documented back and ankle pain.  In 
another March 2006 notation, the veteran reported hip pain.  

A.  Right Hip, Left Hip, and Right Ankle

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words: "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  
Continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and medical opinion evidence is required.  Clyburn 
v West, 12 Vet. App. 296, 301 (1999).  Pain cannot be 
compensable in the absence of proof of an in-service disease 
or injury to which the current pain can be connected by 
medical evidence.  See Sanchez-Benitez, supra.  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an inservice disease or 
injury.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

With regard to the right hip, left hip, and right ankle, the 
veteran has complaints of pain, but no diagnosed disability.  
The May 2003 VA examination addressed this issue, and the 
examiner found no current disease involving any of these 
joints.  

The veteran only has current complaints of right hip, left 
hip, and right ankle pain.  He does not have disease or 
injury of the right hip, left hip, and/or right ankle which 
are attributable to service.  In the absence of such a 
current diagnosis and an etiological link to service, his 
claim of service connection for right hip, left hip, and 
right ankle disabilities must fail.

Accordingly, service connection for right hip, left hip, and 
right ankle disabilities is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).  The preponderance is 
against the veteran's claims, and they must be denied.

B.  Left Ankle

The service medical records are negative for complaints, 
findings, treatment, or diagnosis of left ankle disability.  
There was no left ankle disease or injury during service.  
There is no record of any manifestation of left ankle 
arthritis within the one year presumptive period following 
either period of active service.  

Post-service, in the years immediately following separation, 
the veteran complained of various medical problems.  However, 
he did not report any left ankle complaints.  His silence, 
when otherwise speaking, constitutes negative evidence in 
this case.

Further, there is no diagnosis of left ankle disability until 
the May 2003 VA examination report which showed posterior 
tibial tendonitis of the left ankle.  However, the examiner 
did not attribute this disability to service.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran as a lay 
person is competent to report information of which he/she has 
personal knowledge, i.e., information that he can gather 
through his senses.  See Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994).  The Board notes that while the veteran is 
competent to report what came to him through his senses, 
neither he nor his wife have medical expertise.  Therefore, 
neither nor his wife can provide a competent opinion 
regarding diagnosis and causation.  

There is no competent medical evidence of any link between 
his current diagnosis and service.  As noted, the veteran is 
not competent to make this causal link or to state the 
etiology of his currently diagnosed left ankle disability.  
The competent medical evidence shows that left ankle 
disability is not related to service.  The Board attaches 
significant probative value to the May 2003 VA medical 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

The veteran's opinion regarding the origin of his left ankle 
disability has no probative value.  The VA examiner's May 
2003 opinion is competent and supported by the record, which 
reflected no left ankle disease or injury in service or 
arthritis within one year of service.  Thus, this probative 
evidence establishes that a current left ankle condition 
(posterior tibial tendonitis) is not related to service.  

In sum, the competent evidence does not establish that left 
ankle disability or disease began in service or that 
arthritis was present within one year of separation.  The 
service medical records showed no left ankle injury or 
disease.  Thus, there was no chronic left ankle disability 
shown during service.  Further, there is no continuity of 
symptomatology following service.  There is no record of any 
continuous symptoms from his separation from service onward.  
Rather, the record establishes that over two decades after 
such separation, the veteran had left ankle disease.  
Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is 
against this claim, and it must be denied.

2.  Increased rating claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  The rating for right knee arthritis is an initial 
rating.  However, a staged rating is not warranted.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must be considered.  See VAOPGCPREC 9-98 (Aug. 14, 
1998).

Arthritis due to trauma, confirmed by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Diagnostic Code 5260 provides for a 10 percent evaluation 
where flexion is limited to 45 degrees; a 20 percent 
evaluation where flexion is limited to 30 degrees; and 
30 percent evaluation where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent 
evaluation requires extension limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees; 
and a 50 percent evaluation requires extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability. 3 8 C.F.R. § 4.71a, Diagnostic Code 
5257.

In a precedent opinion, VA's General Counsel concluded that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.

In December 1978, the RO awarded service connection for left 
knee problems, which were rated as non-compensable under 
Diagnostic Code 5257, effective July 1978.  In June 1979, the 
Board denied entitlement to an increased rating.  

In an April 1984 rating decision, service connection was 
granted for status post partial meniscectomy of the right 
knee with degenerative arthritis, chondral defect of the 
lateral femoral condyle with laxity, which was rated as 20 
percent disabling under Diagnostic Code 5257, effective 
February 1984.  

In a March 1985 rating decision, the RO reduced the 
disability rating for the veteran's right knee disability 
from 20 percent to 10 percent, effective July 1985.  

In February 2000 correspondence, the veteran wrote that his 
right knee had worsened.  Thereafter, medical records were 
received.  

In January 2000, it was noted that the veteran had 
osteoarthritis in the right knee.  Other January 2000 records 
showed that he had reduced flexion of the right knee.  The 
range of motion of the left knee was intact.  Lachman's 
testing was positive.  

In April 2000, the veteran was afforded a VA examination of 
his right knee.  The veteran reported that he could not stand 
for extended periods of time.  Physical examination showed 
that the veteran was not in any acute distress.  Examination 
of the right knee revealed that the veteran had a hinged knee 
brace with neoprene in place.  The veteran walked with a 
moderately antalgic gait, favoring his left lower extremity.  
He had well-healed surgical incisions on both the medial and 
para-patella as well as the lateral joint line.  The veteran 
exhibited severe crepitation on range of motion.  The veteran 
had range of motion from 5 to 90 degrees and there was severe 
crepitation noted at the femoral tibial joint.  The knee was 
stable to varus and valgus stress.  There was no obvious 
ambulatory deformity in varus or valgus.  There was no varus 
stress on the veteran's gait.  The veteran had a negative 
anterior and posterior drawer sign.  He exhibited some pain 
with McMurray's testing.  The veteran was neurovascularly 
intact, distally.  X-rays revealed severe degenerative 
changes at the patellofemoral as well as medial and lateral 
joint lines.  The veteran had osteophyte noted off both his 
distal femur and proximal tibia with significantly decreased 
joint space.  The impression was that the veteran sustained a 
significant injury to his right knee and subsequently had a 
most likely significant portion of both his medial and 
lateral menisci removed.  Over the last 12 years, there had 
been a progressive increase in pain and a decrease in motion 
to where now the veteran had the motion described above, 
being approximately from 5 to 90 degrees.  The veteran's knee 
had severe post-traumatic arthritis, and he would most likely 
need a total knee replacement in the future, at some point.  

In a May 2000 rating decision, the RO increased the 
disability rating for status post partial meniscectomy of the 
right knee to 20 percent under Diagnostic Code 5257, 
effective January 21, 2000.  In September 2000, the RO 
awarded service connection for arthritis of the right knee 
was granted and a 10 percent rating was assigned, effective 
January 2000.  The 10 percent rating was based on limitation 
of motion.  

In February 2001, a letter was received from the veteran's 
wife.  She indicated that she had met the veteran several 
years ago.  She related that he had knee pain.  

In April 2001, the veteran was afforded a VA examination of 
the knees.  At that time, he was in no acute distress.  The 
veteran did not use a crutch or a cane.  The veteran reported 
that he used Celebrex for pain.  The veteran ambulated with a 
normal gait.  Examination of the right knee showed that he 
had difficulty squatting due to right knee pain.  There was 
no effusion of the right knee.  Range of motion was from 5 to 
105 degrees.  He had a well-healed medial peripatellar 
incision as well as a lateral meniscectomy incision.  He had 
subcutaneous osteophytes palpable.  He had a positive 
patellofemoral crepitus.  His Lachman's testing was 2+ 
without an endpoint.  He had no instability on varus or 
valgus stress.  PCL appeared intact.  He had no mass 
popliteal fossa.  His calf was non tender.  He could plantar 
flex and dorsiflex his toes.  But he had some medial and 
lateral joint line tenderness.  

Examination of the left knee revealed range of motion from 
zero to 120 degrees.  There was no effusion.  He did have 
some patellofemoral crepitus.  He had negative patellofemoral 
grind test.  He had a positive apprehension test.  The 
veteran was tender at the inferior walls of the patella.  He 
had lateral joint line tenderness.  He had 1+ effusion.  
There was no anterior cruciate ligament (ACL), or medial 
cruciate ligament (MCL) laxity.  Posterior cruciate ligament 
(PCL) was intact.  The veteran could not squat or dorsi or 
plantar flex his toes.  He had equal distal pulses.  

X-rays of the left knee revealed some calcific tendonitis of 
the inferior pole of the patella that were consistent with a 
jumper's knee.  Otherwise, he had some early arthritis or 
patellofemoral joint and some mild grade I changes of the 
medial and lateral components as well.  Right knee x-rays 
revealed three compartment arthritis which was moderate to 
severe as well as decreased joint space.  He also had 
marginal osteophytes.  The impression was osteoarthritis of 
the right knee with ACL deficient right knee; chronic 
patellar tendonitis.  

In November 2001, it was noted that the veteran had 
degenerative joint disease of the left knee.  The knee was 
stable.  Range of motion was zero to 95 degrees.  

In January 2002, the veteran testified at a personal hearing.  
With regard to his left knee, the veteran reported that it 
swelled and he oftentimes could not stoop down.  He also 
could not turn sharply to the left or right.  The veteran 
also related that his knee was not stable and would pop out.  
With regard to the right knee, he reported that he could not 
stand for extended periods. The veteran's wife also testified 
that the veteran's symptoms to include pain had increased.  

In May 2002, it was noted that the veteran had good range of 
motion in the left knee, which was also indicated to be 
stable.  A June 2002 MRI revealed chondromalacia, but no 
evidence of a meniscal tear.  

January 2003 records noted popping and locking of the right 
knee.  In February 2003, the veteran underwent an MRI of the 
right knee which revealed a torn ACL, Grade III 
chondromalacia of the lateral femoral condyle with focal 
edema, degenerative thinning of the lateral meniscus with 
degenerative thinning of the medial meniscus and portion of 
the medial meniscus absent suggesting tear, and degenerative 
osteophyte formation and changes around the knee joint. 

In May 2003, the veteran underwent an arthroscopy of the 
right knee with partial lateral meniscectomy.  

In April 2004, he received Hyalgan injections for the right 
knee.  

At the April 2004 hearing before the Board, the veteran 
testified that he had pain when arising from the squatting 
position.  He stated that he was getting shots for the pain.  
He reported that he used a cane and that his work supervisors 
were lenient.  

In May 2004, the veteran underwent right knee arthroscopic 
surgery.  Thereafter, his range of motion was zero to 95 
degrees.  He had 1-2+ edema.  His arthroscopy scars were 
well-healed.  His knee was stable.  June 2004 records showed 
right knee range of motion of zero to 95 degrees.  The knee 
was stable.  In August 2004, his right knee range of motion 
was zero to 100 degrees.  He still had knee popping.  

February 2005 records showed range of motion of the right 
knee of zero to 95 degrees and in the left knee of zero to 
115 degrees.  The veteran received knee injections for pain 
relief.  

October 2005 records noted that the veteran had arthritis of 
the knees and left ankle.  It was noted that he used knee and 
ankle braces.  

On an October 2005 VA examination, the veteran related that 
he had the worst knee pain over the medial joint line areas.  
He reported stiffness and swelling.  He wore braces 
constantly, which only helped minimally.  He was coming in 
for cortisone shots every 2-3 weeks.  He was taking arthritis 
medication.  He related that he had pain after repetitive use 
consistent with walking and standing for extended periods.  
This was relieved with rest.  Examination revealed that the 
veteran was in no acute distress.  He ambulated with an 
antalgic gait pattern, favoring the right leg.  He seemed to 
avoid flexion of the right knee and kept it a straight 
position.  He had 1+ effusion in both knees.  He had a well-
healed longitudinal anterior midline scar on the right knee.  
Range of motion on the right was zero to 60-70 degrees before 
pain, thereafter it could be flexed to 90 degrees with pain.  
Left knee range of motion was zero to 70 degrees, thereafter 
it could be flexed to 110 degrees with pain.  Patellar 
tracked well.  He had obtained patellar grind.  He was tender 
over the medial and lateral joint line.  Stability testing 
was negative.  Repetitive use increased the veteran's 
complaints of pain.  X-rays revealed tricompartmental 
osteoarthritis changes with joint space narrowing and an 
osteophyte formation of the right knee.  The veteran had 
joint space narrowing of the medial compartment of the left 
knee and the patellofemoral joint with some spurs in the 
patellofemoral joint with some spurs in the patellofemoral 
joint and medial compartment.  The impression was right 
tricompartmental osteoarthritis and left knee patellofemoral 
arthritis and medial compartmental arthritis.  The examiner 
indicated that the DeLuca factors could limit his functional 
ability during flare-ups, but it was not feasible to state 
this additional functional loss in terms of any additional 
limitation of motion.  Subsequent March 2006 records 
continued to document knee pain.  

A.  Right Knee

The veteran's right knee disability involves limitation of 
motion.  During this appeal, at worst, extension was limited 
to 5 degrees, and flexion was limited to 60 degrees.  The 
veteran has been assigned a 10 percent rating based on 
limitation of flexion.  Even considering the directives of 
DeLuca, the veteran's flexion is only limited to 60 degrees, 
at worst.  His flexion is not limited to 30 degrees or the 
functional equivalent thereof, in order to warrant a higher 
20 percent rating.  

The veteran had limitation of extension in April 2000 and 
April 2001 to 5 degrees.  A VA examiner noted an increase in 
the veteran's pain.  Although this limitation of extension 
does not meet the criteria for a compensable rating under 
Diagnostic Code 5261, the veteran has painful motion on 
extension.  Thus, a separate compensable rating of 10 
percent, but no more, is warranted for painful extension.  

The veteran is receiving a 20 percent rating based on lateral 
instability and subluxation under Diagnostic Code 5257.  The 
veteran reported instability, however, objective testing has 
shown that he does not have instability.  He does, however, 
have episodes of the knee popping, as objectively shown.  
However, X-rays do not show dislocation.  There is no 
objective evidence of severe disability based on lateral 
instability, as instability is not shown, or of severe 
subluxation, as there are only intermittent reports of 
popping.  

Assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case", Butts v. Brown, 
5 Vet. App. 532, 538 (1993), and one diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must, however, be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Board will consider the diagnostic codes for semilunar 
cartilage impairment.  

Diagnostic Code 5258 only provides a 10 percent rating.  
However, Diagnostic Code 5259, for dislocated semilunar 
cartilage may alternatively be considered as a more 
appropriate code.  The veteran is service-connected for 
residuals of his meniscectomy procedure.  His pain is 
associated with motion.  However, he has repeated episodes of 
popping, locking, and effusion into the joint.  However, the 
highest rating under that code is 20 percent.  Thus, under 
either this diagnostic code or Diagnostic Code 5257, a 20 
percent rating and no more is warranted.  The Board will not 
assign separate codes as the veteran may not be rated based 
on the same manifestations under separate codes.  
Specifically, the manifestation of popping may not be 
assigned a rating under more than one code.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (discussing "pyramiding" of 
ratings).  

The Board has also considered whether a separate rating may 
be assigned for scarring.  However, overall, the competent 
medical evidence does not support a compensable rating for 
scarring, as the scarring is not symptomatic nor at least 
5 percent of the entire body or at least 5 percent of the 
exposed affected area.  See 38 C.F.R. § 4118, Diagnostic Code 
7804 (2002 and 2006).

B.  Left Knee

The veteran's left knee disability is manifested by 
limitation of motion.  During the appeal period, at worst, 
flexion was limited to 70 degrees.  Extension was 
consistently full.  

The veteran has been assigned a 10 percent rating based on 
limitation of flexion.  Even considering the directives of 
DeLuca, the veteran's flexion is only limited to 70 degrees, 
at worst.  His flexion is not limited to 30 degrees or the 
functional equivalent thereof, in order to warrant a higher 
20 percent rating.  

Since extension was full and no pain was shown on range of 
motion movement on extension, a separate compensable rating 
is not warranted based on limitation or painful extension.  

The veteran's left knee is stable and subluxation has not 
been demonstrated.  Thus, a separate rating under Diagnostic 
Code 5257 is not warranted.  

In sum, in determining whether a higher rating is warranted 
for service-connected disability, VA must determine whether 
the evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against higher ratings 
for both knees.


ORDER

Service connection for a right hip disability is denied.  

Service connection for a left hip disability is denied.  

Service connection for a right ankle disability is denied.  

Service connection for a left ankle disability is denied.  

An increased rating for status post partial meniscectomy of 
the right knee with a chondral defect of the lateral femoral 
condyle, is denied.  

A rating higher than 10 percent for traumatic arthritis of 
the right knee based on limitation of flexion is denied, but 
a separate 10 percent rating for traumatic arthritis of the 
right knee based on painful limitation of extension is 
granted.  

An increased rating for a left knee disability manifested by 
arthritis and patellar tendonitis, is denied.  




REMAND

Regrettably, additional development is needed with regard to 
the claim for service connection for as back disability.

The veteran claims that he injured his back during service in 
an incident where he struck his body into a tree.  In May 
2003, the veteran was afforded a VA joints examination and 
the claims file was reviewed.  The veteran has current back 
disability, diagnosed as degenerative disc disease.  The 
examiner stated that it was difficult to say whether the one 
inservice injury where the veteran hit a tree caused the back 
degenerative level spine disease.  He stated that he 
seriously doubted it, however, he further indicated that 
there was a real possibility.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 20 06).

The May 2003 VA medical opinion regarding the back is 
equivocal, thus, a more definitive medical opinion should be 
obtained.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain copies of any additional treatment 
records, both VA and non-VA, that have not 
yet been obtained regarding treatment for a 
back condition.  

2.  Schedule the veteran for a VA examination 
to determine the nature and etiology of any 
current back disability.  The examiner should 
review the claims folder prior to examination 
and should state whether any current back 
disability is as likely as not related to 
service.  Any indicated tests, including X-
rays if indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.

3.  Then, readjudicate the claim for service 
connection for a back disability.  If the 
decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and the 
appropriate opportunity to respond.  Then, 
return the case to the Board for its review, 
as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


